Title: David L. Morril to Thomas Jefferson, 10 March 1820
From: Morril, David L.
To: Jefferson, Thomas


					
						Sir,
						
							Washington City,
							March, 10th 1820—
						
					
					Permit me, to do myself the honor, to enclose to you, the substance of some remarks, which I had the privilege of making in the Senate of the United States, on the Missouri Question.
					
					
						I have the honor to be, with high consideration and respect, your most obedient, and very Humble Servant.
						
							David L, Morril—
						
					
				